                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISIION
11   DEVON DANTE HARRIS, JR.,                      No. 2:18-cv-05516-AG (JDE)
12                       Plaintiff,
                                                    ORDER DISMISSING ACTION
13                  v.                              FOR FAILURE TO PAY FILING
14   M. VOONG, et al.,                              FEES OR SUBMIT A PROPER
                                                    IFP APPLICATION
15                       Defendants.
16
17
18         On July 3, 2018, Plaintiff Devon Dante Harris, Jr. (“Plaintiff”),
19   proceeding pro se, filed a civil rights complaint against various defendants, all
20   allegedly government employees or entities, regarding alleged civil violations
21   (Dkt. 1) and a partial request to proceed without prepayment of filings fees
22   (Dkt. 2, “IFP Request”).
23         Any party instituting any civil action in a district court, except an
24   application for writ of habeas corpus, must pay a filing fee of $400. 1 See 28
25
           1
              In addition to the $350 filing fee, civil litigants must pay an administrative
26   fee of $50. See 28 U.S.C. § 1914 (Judicial Conference Schedule of Fees, District
27   Court Misc. Fee Schedule, § 14). The additional fee does not apply to persons
     granted leave to proceed IFP. See id.
28
 1   U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
 2   the entire fee only if he is granted leave to proceed in forma pauperis (“IFP”)
 3   under 28 U.S.C. § 1915(a). See Andrew v. Cervantes, 493 F.3d 1047, 1051 (9th
 4   Cir. 2007). An request by a prisoner to proceed IFP must be supported by,
 5   among other things, “a certified copy of the trust fund account (or institutional
 6   equivalent) for the prisoner for the 6-month period immediately preceding the
 7   filing of the complaint or notice of appeal, obtained from the appropriate
 8   official of each prison at which the prisoner is or was confined.” 28 U.S.C. §
 9   1915(a)(2).
10         Here, Plaintiff did not pay the $350 filing or $50 administrative fee. He
11   did file the handwritten IFP Request, which included a statement, bearing an
12   illegible signature, that a “certified copy of the applicant[’]s trust account for
13   the past six months is attached,” IFP Request at 3, but the document attached
14   is not certified, not signed, and does not on its face appear to represent a trust
15   account statement for the past six months. IFP Request at 4.
16         On August 29, 2018, the assigned Magistrate Judge, after noting the
17   defect with the IFP Request, issued an order which provided:
18                 Plaintiff is hereby ORDERED to file a proper IFP Request,
19         including a certified copy of Plaintiff’s prison trust account balance
20         for the last six months as required by 28 U.S.C. § 1915(a)(2), by no
21         later than 30 days from the date of this Order.
22                 Failure to timely comply with this Order will result in a
23         recommendation that the IFP Request be denied and the action be
24         dismissed for failure to pay the required filing fee or properly
25         proceed in forma pauperis, and for failing to comply with a Court
26         order and failing to prosecute.
27   Dkt. 5 (emphasis in original).
28
                                               2
 1         Plaintiff did not submit a compliant IFP Request or pay the required
 2   filing fee within the time period allotted or seek additional time in which to do
 3   so. Without payment of the filing fees or a compliant request to proceed IFP,
 4   this case cannot proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
 5         In addition, the docket reflects that the Notice of Assignment (Dkt. 3)
 6   and Minute Order (Dkt 5) sent by mail to Plaintiff by the Court were both
 7   returned as undeliverable by the United States Postal Service on July 21, 2018
 8   and September 10, 2018, respectively.
 9         Local Rule 41-6 provides:
10               Dismissal - Failure of Pro Se Plaintiff to Keep Court
11         Apprised of Current Address. A party proceeding pro se shall
12         keep the Court and opposing parties apprised of such party’s
13         current address and telephone number, if any, and e-mail address,
14         if any. If mail directed by the Clerk to a pro se plaintiff’s address of
15         record is returned undelivered by the Postal Service, and if, within
16         fifteen (15) days of the service date, such plaintiff fails to notify, in
17         writing, the Court and opposing parties of said plaintiff’s current
18         address, the Court may dismiss the action with or without
19         prejudice for want of prosecution.
20   Here, more than fifteen days have passed since multiple items sent by mail to
21   Plaintiff’s address of record have been returned as undeliverable, and Plaintiff
22   has not notified the Court of his current address. The action is subject to
23   dismissal on this basis as well.
24   ///
25   ///
26   ///
27   ///
28   ///
                                               3
 1         IT IS THEREFORE ORDERED that this action is DISMISSED. No
 2   further filings shall be accepted under this case number.
 3
 4   Dated: October 5, 2018
 5                                               ______________________________
                                                 ANDREW J. GUILFORD
 6
                                                 United States District Judge
 7
 8
     Presented By:
 9
10
     ___________________________
11   JOHN D. EARLY
12   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             4
